Exhibit 10.3

AMENDMENT 2014-2

TO THE

DEVON ENERGY CORPORATION

INCENTIVE SAVINGS PLAN

The Devon Energy Corporation Incentive Savings Plan (the “Plan”) is amended
effective as of March 7, 2014, or such later date as of the occurrence of the
“Closing” of the “Mergers” as defined under the Agreement and Plan of Merger by
and among Devon Energy Corporation, Devon Gas Services, L.P., Acacia Natural Gas
Corp I, Inc., Crosstex Energy, Inc., New Public Rangers, L.L.C., Boomer Merger
Sub, Inc. and Rangers Merger Sub, Inc., dated October 21, 2013, as follows:

1. A new Appendix H (“Special Provisions for Employees Transferring to EnLink
Midstream Operating, LP”) is hereby added at the end of the Plan as follows:

“APPENDIX H

SPECIAL PROVISIONS FOR EMPLOYEES

TRANSFERRING TO ENLINK MIDSTREAM OPERATING, LP

This Appendix H shall apply with regard to those Employees who (a) transfer to
EnLink Midstream Operating, LP in connection with the closing of the transaction
set forth in the EnLink Merger Agreement (as defined in Section 3 of this
Appendix) and (b) cease being Eligible Employees upon such transfer.

1. Transfer of Employees to EnLink Midstream Operating, LP. Each Transferring
Employee (as defined in Section 3 of this Appendix) shall cease to be an
Eligible Employee on his Severance from Service in accordance with the terms of
the Plan. The provisions of the Plan shall apply to such Transferring Employee,
except as provided in this Appendix.

2. Special Conditions. Notwithstanding the provisions of the Plan, the following
provisions shall apply:

 

  (a) Special Eligibility for True-Up Matching Contribution. An EnLink
Transferring Employee shall continue to be eligible to receive a True-Up
Matching Contribution for the quarter in which he becomes an employee of EnLink
Midstream Operating, LP even though such Participant is not an Employee on the
last day of such applicable quarter of the Plan Year.

 

  (b) Special Vesting for EnLink Transferring Employees. An EnLink Transferring
Employee shall have a fully (100%) vested and nonforfeitable interest in the
portion of his Account that is subject to the vesting schedule described in
Section 7.02(a) of the Plan.

 

  (c) Special Rollover of Loans. An EnLink Transferring Employee who is an
Eligible Borrower may make a direct rollover, as described in Section 8.08 of
the Plan, of the full unpaid balance of any loan plus applicable interest to any
“qualified employer plan” (as defined in Code section 72(p)(4) that

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2014-2 to the Devon Energy Corporation
Incentive Savings Plan to be executed this 7th day of March 2014.

 

DEVON ENERGY CORPORATION By:   /s/ Frank W. Rudolph Name:   Frank W. Rudolph
Title:   Executive Vice President, Human Resources

[Signature Page to Amendment 20142 to the Devon Energy Corporation Incentive
Savings Plan]